By the Court:
The appeal is taken from the judgment, and rests upon the judgment roll, from which it appears that the judgment was rendered for the plaintiff upon the pleadings for the full amount claimed in the complaint. We are of opinion, however, that the answer presented á defense to the claim of the plaintiff sufficient, at least, to prevent the rendition of a judgment as for want of an answer; for instance, it avers “that the value of the labor of the defendant (plaintiff?) on said building was not over the sum of fifteen or twenty dol*656lars,” and this, we think, a sufficient denial of the allegation of the complaint, that the value of the labor was as much as seventy-six dollars.
Judgment reversed, and cause remanded, with directions to proceed to try the cause.